Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 1/19/22 has been entered. Claims 1-9 remain pending in the application. Application’s amendments to the Drawings, Specification, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 7/19/21. 

Response to Arguments
Applicant's arguments filed 1/19/22 have been fully considered but they are not persuasive.
Applicant asserts that because the centrifuge cited in Newman is part of the friction heater it cannot be considered separate from the friction heater. 
Examiner asserts that the rejection does not cite 186 of Newman as part of the friction heater. Additionally Applicants own disclosure indicate that a centrifuge or a water moving means is not part of the friction heater indicating that a water moving means is not considered part of a friction heater. If Applicant contends that every part of the prior art of Newman is a required component of a friction heater there becomes an issue of clarity with the scope of Applicants claim as it is unclear what components are required in a friction heater. Applicant has not claimed an additional pump nor has provided evidence that certain components are known to be part of a friction heater which are lacking in the combination made that would prevent the prior art from being applied as it is in the prior rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5056502 to Eyzaguirre et al. (Eyzaguirre) in view of U.S. Patent 4721066 to Newman et al. (Newman).
Regarding claim 1, Eyzaguirre teaches a centrifugal system comprising: a centrifuge arranged within a centrifuge chamber (10, Figure 2); fluid supply means for communicating a fluid into said centrifuge (two tubes in and out of 10 at 7 shown in Figure 2); a friction heater arranged above said centrifugal system comprising: a main housing shroud (side walls and bottom of 11, Figure 2); a dynamic friction plate disposed within said main housing shroud (12, Figure 2); a shroud cover plate configured to sealingly engage with said main housing shroud (top of 11 is the cover plate, Figure 2); and fluid transfer means for transferring said fluid from said centrifuge to said friction heater (7 or holes that least into 11 or 10, Figure 2).
Eyzaguirre is silent on wherein the centrifuge is arranged above the friction heater.

Regarding claim 4, Eyzaguirre teaches wherein said fluid supply means is attached to an exterior surface of said centrifuge chamber and extends through a centrifuge aperture (shown in Figure 2, holes and/or 7 representing all tubes in Figure 2).
Regarding claim 5, Eyzaguirre teaches a central shaft configured to engage said centrifuge through a central shaft aperture (shaft leading from 9, Figure 2), said central shaft further configured to cause said centrifuge to rotate when a rotational force is applied to said central shaft (shown in Figure 2).
Regarding claim 6, Eyzaguirre teaches wherein said rotational force is provided by a motor drive (9, Figure 2) operationally coupled to said central shaft (shown in Figure 2).
Regarding claim 7, Eyzaguirre teaches comprising a cooling coil (coil 7 on the exterior surface of 11, Figure 2).

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyzaguirre in view of Newman and U.S. Patent 4290419 to Rabedeaux (Rabedeaux).
Regarding claim 2, Eyzaguirre is silent on wherein said fluid is water.
Rabedeaux teaches wherein said fluid is water (Col. 2 lines 26-43). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Eyzaguirre with the teachings of 
Regarding claim 3, Eyzaguirre is silent on wherein said fluid is a glycol solution.
Rabedeaux teaches wherein said fluid is a glycol solution (Col. 2 lines 26-43). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Eyzaguirre with the teachings of Rabedeaux to provide wherein said fluid is a glycol solution. Doing so would be a suitable heat exchange fluid that is a known effective heat transfer fluid and is a simple selection of material. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyzaguirre in view of Newman and U.S. Patent 4287026 to Wallace (Wallace).
Regarding claim 8, Eyzaguirre teaches wherein said main housing shroud further comprises: a first static friction plate positioned below said dynamic friction plate (13, Figure 2), said first static friction plate configured to receive said central shaft through a first static friction plate shaft aperture (hole in the center of the dynamic friction plate is configured to receive a shaft).
Eyzaguirre is silent on wherein the first static friction plate is positioned above said dynamic friction plate and said first static friction plate having an annularly disposed cavitation surface.
Wallace teaches wherein the first static friction plate is positioned above said dynamic friction plate and said first static friction plate having an annularly disposed cavitation surface (static plates P have cavitation holes as shown in Figure 1 and is positioned above at least one dynamic friction plate, T). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Eyzaguirre with the teachings of Wallace to provide wherein the first static friction plate is positioned above said dynamic friction plate and said first static friction plate having an annularly disposed cavitation surface. Doing so would increase the amount of heat generated due to using a series of dynamic and static plates and the plates having cavitation holes.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyzaguirre in view of Newman, Wallace, and U.S. Patent 4779575 to Perkins (Perkins).
Regarding claim 9, teaches said second static friction plate configured to be securingly engaged to and substantially flush with said shroud bottom of the centrifuge chamber (13, Figure 2).
Eyzaguirre is silent on wherein said main housing shroud further comprises: a second static friction plate positioned below said dynamic friction plate, said second static friction plate having an annularly disposed cavitation surface, said second static friction plate configured to be securingly engaged to and substantially flush with said shroud cover plate.
Wallace teaches wherein said main housing shroud further comprises: a second static friction plate positioned below said dynamic friction plate, said second static friction plate having an annularly disposed cavitation surface, (static plates P have cavitation holes as shown in Figure 1 and is positioned above at least one dynamic friction plate, T). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Eyzaguirre with the teachings of Wallace to provide wherein said main housing shroud further comprises: a second static friction plate positioned below said dynamic friction plate, said second static friction plate having an annularly disposed cavitation surface, said second static friction plate configured to be securingly engaged to and substantially flush with said shroud cover plate. Doing so would increase the amount of heat generated due to using a series of dynamic and static plates and the plates having cavitation holes.
Perkins teaches cover plates at the axial ends of the friction heater (shown in Figure 1). It would have been obvious to have modified the teachings of Eyzaguirre with the teachings of Perkins to provide cover plates at the axial ends of the friction heater. Doing so would allow the device to be disassembled quickly and easily. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        3/21/22